Martin,J.
delivered the opinion of the court. The plaintiff claims from the curator of the estate, a sum of money which he alleges, is, and was due her by Bouchon, the deceased, for board, money advanced, and goods furnish- ed. The general issue and set off were pleaded.
The court of probates reduced her claim to $10, and she appealed.
No question of law arises in the case, and in weighing the evidence, we are unable to conclude the judge erred, the testimony being very desultory.
It is therefore ordered, adjudged and decreed, that the judgment be affirmed with costs,